Per Curiam.
This is an appeal from a judgment imposing a penalty for contempt of court. It is the settled doctrine of this court that an appeal does not lie in such a case, and it will therefore be dismissed. Teller v. The People, 7 Colo. 451; Cooper v. The People, 13 Colo. 337, 355 ; Wyatt v. The People, 17 Colo. 252, 257; Bloom v. The People, 23 Colo. 416.
As the court would have jurisdiction to review the judgment on writ of error, there will be an order dismissing the appeal, and directing the clerk, without additional fees, to enter the action as pending upon writ of error, in accordance with the statute so providing. Session Laws, 1893, p. 80.

Appeal dismissed.